RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2482-20

K.A.M.,

          Plaintiff-Respondent,

v.

R.P.S., JR.,

     Defendant-Appellant.
_______________________

                   Submitted September 14, 2022 – Decided September 22, 2022

                   Before Judges Accurso and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FV-18-0432-21.

                   James A. Abate, attorney for appellant.

                   Lyons & Associates, PC, attorneys for respondent
                   (Theresa A. Lyons and Thomas F. Gilbert, on the brief).

PER CURIAM
      Defendant R.P.S., Jr.1 appeals a final restraining order (FRO) entered by

Judge Julie M. Marino pursuant to the Prevention of Domestic Violence Act,

N.J.S.A. 2C:25-17 to -35. Before us, defendant argues that the judge erred in

issuing the FRO claiming her decision was not based on substantial credible

evidence in the record. Second, defendant challenges Judge Marino's decision

to award plaintiff, K.A.M., attorney's fees, contending that vacating the FRO

requires a similar reversal of the fee award, and that the work counsel performed

was redundant of that required for the parties' then pending divorce action.

      Defendant also relies on Pathri v. Kakarlamath, 462 N.J. Super. 208 (App.

Div. 2020) and argues for the first time before us that the judge violated his

procedural due process rights when she decided to conduct the FRO hearing

virtually rather than in person, in light of concerns associated with the COVID-

19 pandemic. He also claims that the court's error manifested itself during the

virtual proceeding, when plaintiff purportedly took long pauses before

responding to questions, relied on her notes to reference dates when the acts of

domestic violence allegedly occurred, and was "coached" by someone off-

screen. As best we can discern, he contends in light of these evidentiary



1
  We use initials to protect the parties' privacy and the confidentiality of these
proceedings. R. 1:38-3(d)(9).
                                                                            A-2482-20
                                        2
improprieties, to which his counsel again failed to object, Judge Marino should

have, sua sponte, revisited her initial decision permitting the hearing to proceed

virtually.

      Finally, defendant notes that the Law Division vacated and remanded his

municipal conviction for simple assault, in part, because that proceeding was

conducted virtually and without his consent. Defendant asserts that the "logic"

of the Law Division's decision "naturally extends to the gravity of proceeding

via Zoom in a domestic violence restraining order trial," because an FRO is a

"quasi-criminal" proceeding as it "impedes an individual's liberties" and any

violation "will yield criminal results."

      At the conclusion of the FRO proceeding, Judge Marino issued an oral

decision and found defendant harassed and assaulted plaintiff and therefore

entered an FRO. Following the hearing, plaintiff applied for an attorney's fee

award, which the judge also granted in a separate order, in the amount of $8,145.

      We are satisfied that the evidence the judge found credible supported the

issuance of the FRO. Judge Marino properly applied the principles detailed in

Silver v. Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006), in concluding

plaintiff had proven by a preponderance of the evidence that one or more




                                                                            A-2482-20
                                           3
predicate act had occurred, and that an FRO was needed to preclude future acts

of domestic violence. Cesare v. Cesare, 154 N.J. 394, 411-12 (1998).

      We also conclude the judge correctly exercised her discretion in awarding

plaintiff's counsel fees. Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 443-

44 (2001). The court appropriately considered the factors listed in Rule 4:42-

9(b) and Rule 5:3-5(c) and found the fees reasonable, and a direct result of

defendant's acts of domestic violence. McGowan v. O'Rourke, 391 N.J. Super.

502, 507-08 (App. Div. 2007). Finally, we are satisfied that nothing about the

virtual proceedings violated defendant's procedural due process rights or

otherwise warrants reversal of the FRO.

      We therefore affirm substantially for the reasons set forth by Judge

Marino in her oral and written decisions. We provide the following comments

to amplify our decision solely as to defendant's procedural due process

arguments.

      As a preliminary matter, we note defendant never objected to Judge

Marino's decision to conduct the hearing virtually. We typically decline to

address "questions or issues not properly presented to the trial court when an

opportunity for such a presentation is available 'unless the questions so raised

on appeal go to the jurisdiction of the trial court or concern matters of great


                                                                          A-2482-20
                                       4
public interest.'" Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)

(quoting Reynolds Offset Co. v. Summer, 58 N.J. Super. 542, 548 (App. Div.

1959)). We are satisfied that neither exception applies here. Although we could

decline to consider defendant's due process arguments on that basis alone, for

purposes of completeness we consider and reject them on the merits.

      "Due process is not a fixed concept, however, but a flexible one that

depends on the particular circumstances." Doe v. Poritz, 142 N.J. 1, 106 (1995).

As our Supreme Court recently explained "virtual [proceedings] are a temporary

measure invoked to meet an extraordinary, life-threatening public health crisis"

because "the criminal and civil justice system cannot stand still." State v. Vega-

Larregui, 246 N.J. 94, 136 (2021). In that case, the Supreme Court concluded

that the virtual nature of a grand jury proceeding did not violate the fundamental

fairness doctrine or the defendant's constitutional rights, as the court took

diligent precautions to preserve the sanctity of the proceedings. Id. at 134.

      On the other hand, in D.M.R. v. M.K.G., 467 N.J. Super. 308, 320-22

(App. Div. 2021), we concluded the defendant's due process rights had been

violated when the court held a remote FRO trial over Zoom that consisted of

several "irregularities." In D.M.R., the plaintiff's mother was present in the

room with him throughout the trial and spoke during his testimony, the parties


                                                                            A-2482-20
                                        5
improperly addressed one another directly, and the court questioned the

plaintiff's mother in a manner that resembled advocacy. Ibid. We emphasized

that during a virtual trial, "each witness must be alone while remotely testifying

. . . to 'discourage collusion and expose contrived testimony.'" Id. at 320

(quoting Morton Bldgs., Inc. v. Rezultz, Inc., 127 N.J. 227, 233 (1992)).

Because of these errors, we concluded that the defendant had been deprived of

her due process rights. Id. at 322.

      Prior to the COVID-19 pandemic, we outlined factors for courts to

consider in determining whether to allow witnesses to testify via video

transmission. Pathri, 462 N.J. Super. at 216. These factors include, among

others, "the witness' importance to the proceeding [and] the severity of the

factual dispute to which the witness will testify," "whether the factfinder is a

judge or a jury," and "the delay caused by insisting on the witness' physical

appearance in court versus the speed and convenience of allowing the

transmission in some other manner." Ibid.

      Here, the proceeding did not suffer from the same infirmities as those in

D.M.R. Unlike in D.M.R., the parties were both represented by counsel and the

hearing did not include any instances when Judge Marino improperly questioned

the parties, nor did the parties inappropriately address each other. Nothing in


                                                                            A-2482-20
                                        6
the record suggests prospective witnesses or third parties were present in t he

room with plaintiff or defendant.

      Further, although defendant claims that a second voice was audible during

plaintiff's testimony "coaching" her, our review of the transcript and audio-

recording fails to support that assertion. As to plaintiff's use of her notes when

referencing the prior acts of domestic violence, we acknowledge that a witness'

ability to so testify is limited by N.J.R.E. 612, which first requires impairment

of the witness' memory. State v. Williams, 226 Super. 94, 103 (App. Div. 1988).

Thus, while we agree it would have been better practice if plaintiff's use of her

notes occurred only after a proper foundation was established, we consider any

error harmless, see R. 2:10-2, considering Judge Marino's detailed factual

findings, in which she credited plaintiff's testimony over defendant's, combined

with defendant's corroboration of significant portions of plaintiff's testimony.

      We also reject defendant's reliance on Pathri, 462 N.J. Super. at 216-20.

Weighing the factors addressed in that case, we conclude it was entirely

appropriate for Judge Marino to conduct the hearing virtually. Although we

acknowledge the parties' and witnesses' "importance to the proceeding" and "the

severity of the factual dispute[s]," id. at 216, each witness testified without




                                                                            A-2482-20
                                        7
issue, in part, because Judge Marino was experienced with virtual trials and its

associated complexities.

      In addition, the delay involved with awaiting an in-person proceeding,

particularly one involving allegations of domestic violence, weighed in favor of

proceeding virtually. Ibid. This is best illustrated by the fact that only on June

15, 2021, approximately six months after the FRO hearing, did the Supreme

Court authorize the New Jersey judiciary staff to be present on-site, and at that

point, courts remained closed to the public, "except in emergencies and other

limited situations." See Sup. Ct. of N.J., Notice to the Bar: COVID-19 – Next

Phase of Court Operations: (1) Continued Increase in On-Site Presence of

Judges and Employees; (2) Expanded Capacity for In-Person Court Events; and

(3) Continuation of Certain Proceedings Remotely 1 (June 2, 2021).

      Finally, we are not persuaded by defendant's argument that the Law

Division's decision to vacate and remand his assault conviction warrants a

similar result here. In that matter, the judge "[found] that there existed a

reasonable likelihood that a jail sentence would be imposed" with respect to

defendant's simple assault charge.     That significant factor is conspicuously

absent here. Indeed, the mere issuance of an FRO does not subject a person to

incarceration. Rather, it outlines a permanent protective order between the


                                                                            A-2482-20
                                        8
parties, as well as prohibiting the individual for which the order is against from

purchasing, owning, possessing, or controlling a firearm.       N.J.S.A. 2C:25 -

27(c)(1).

      While defendant alleges that an FRO proceeding is a "quasi-criminal"

proceeding requiring consent before proceeding virtually, he cites no case law

or authority supporting that proposition. Specifically, the Supreme Court did

not include FRO hearings in its order which enumerated matters that required

parties' consent if conducted virtually or by phone during the pandemic. 2 See

Sup. Ct. of N.J., Notice to the Bar: COVID-19 – Updated Guidance on Remote

Proceedings in the Trial Courts 2 (Apr. 20, 2020).

      In sum, nothing about the virtual nature of the FRO hearing supports

defendant's claim that he was deprived of his due process rights. The record

reflects that the court maintained the formality of the proceedings, ably managed

objections, and properly considered all the evidence.


2
   In its April 20, 2020 Notice, the Supreme Court identified "the following
matters will be conducted remotely using video and/or phone options only with
the consent of all parties: (a) Sentencing hearings in Criminal, Family, and
Municipal matters; (b) Juvenile delinquency adjudications; (c) Evidentiary
hearings and bench trials in Criminal matters; (d) Evidentiary hearings and trials
in Municipal matters that involve a reasonable likelihood of a jail sentence or
loss or suspension of license; (e) Termination of parental rights trials; and (f)
Hearings for an adjudication of incapacity and appointment of a permanent
guardian."
                                                                            A-2482-20
                                        9
      To the extent we have not discussed all of defendant's arguments, we find

that they are made without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E)

      Affirmed.




                                                                         A-2482-20
                                     10